                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF NEVADA

                                                ***

UNITED STATES OF AMERICA,                         )
                                                  )   2-00-CR-199-PMP-LRL
                Plaintiff,                        )
                                                  )
vs.                                               )
                                                  )
ROBERT WILLIAMS                                   )
    aka Kevin Lamont Lacy                         )
                                                  )
                Defendant.                        )

                                              ORDER

       The matter before the court is to clarify the order of restitution previously entered as part

of the Judgment in a Criminal Case (ECF#35), sentencing held on February 5, 2001. Upon

further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,


       IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

       Name of Payee: MERRILL LYNCH
       Amount of Restitution: $53,730.47

       Name of Payee: FIRST USA CREDIT CARD COMPANY
       Amount of Restitution: $23,553.85

       Total Amount of Restitution ordered: $77,284.32**
       **Joint and Several with co-defendant Thania Mendoza and Willie Dochee (case
       1:10CR00155-001 in So. District of Indiana)

       Dated this ___________
                      18      day of July 2019.

                                                 _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
